



EXHIBIT 10.1


                                                        
centuryheaderlogoa35.jpg [centuryheaderlogoa35.jpg]




July 5, 2018


Mr. Craig Conti
303 W. Ohio St. #2403
Chicago, IL 60654


Dear Craig:


We are very pleased to offer you the position of Executive Vice President and
Chief Financial Officer of Century Aluminum Company (the “Company”). In this
position, you will be based out of the Company’s Chicago headquarters and will
report directly to the Chief Executive Officer of Century Aluminum Company.


Your first day of employment will be July 30, 2018.


The following will serve as an overview and outline of the conditions and
financial terms of our relationship:
 
•
Base Salary: You will receive an initial annual base salary of $400,000, to be
reviewed annually.



•
Participation in our Annual Incentive Program:  You will be included in our
Annual Incentive Plan (“AIP”), with a target annual incentive equal to 70% of
your base salary. Your actual incentive will depend upon Company and individual
performance.  Your 2018 annual incentive will be prorated based on your start
date, but in any event will be no less than $135,000. 



•
Long Term Incentive Plan: This plan (the “LTIP”) provides for the grant of time
vesting performance shares (settled in shares of common stock) (“TVPSUs”) and
performance share units (which may be settled in shares of common stock or cash
at the discretion of the Compensation Committee) (“PSUs”) to key senior Company
personnel. Under the current LTIP, target awards are calculated each year for
the ensuing three-year period by calculating a percentage of a participant’s
base salary as an award, 2/3 of such award being PSUs and 1/3 being TVPSUs.



At the time the Compensation Committee makes target awards, it also sets the
performance goals for the Company for the PSU portion of the LTIP. Following
completion of each three-year period, the Company then evaluates actual
performance versus these goals when determining the final amount of the awards
to be paid. The grant and payment of any award is at the sole discretion of the
Compensation Committee.


The Compensation Committee has approved adding you as a participant in the
2018-2020 LTIP program. Your target award for this period will be 120% of your
base salary.


Additionally, in order to compensate you for outstanding compensation from your
former employer that you will forego by accepting this offer, you will receive a
one-time TVPSU grant on your start date valued at $165,000, vesting 50% on
February 15, 2019 and 50% on February 15, 2020.









--------------------------------------------------------------------------------







                                                        
centuryheaderlogoa35.jpg [centuryheaderlogoa35.jpg]
Mr. Craig Conti
July 13, 2018
Page 2




•
Severance Protection: The Compensation Committee will be requested to include
you as a Tier II participant in the Company’s Executive Severance Plan, expected
to be approved by the Compensation Committee at its third quarter meeting.



•
Benefit Plans: You and your eligible dependents will be eligible for Company
provided medical, dental and vision plans. You will also be eligible for
participation in the Century Aluminum 401(k) program.  The 401(k) program
currently has a match of 100% up to the first 6% of eligible compensation and a
fixed non-elective contribution of 3%.



You will also be eligible to participate in the Century Aluminum Company
Restoration Plan, which provides additional retirement benefits on behalf of
certain executive and management employees whose company contributions under the
Century Aluminum 401(k) plan are restricted by the compensation limit in Section
401(a)(17) of the Internal Revenue Code. The Restoration Plan will provide a 9%
contribution on compensation exceeding the IRS limit.


•
Life Insurance:   The Company will provide you with life insurance in the face
amount of one times your annualized base salary amount, up to a maximum of
$250,000.  As an executive of the company, you will also be provided with an
additional $500,000 of 20-year term life insurance. This coverage is provided at
no cost to you. 



•
Vacation: You will be eligible for 20 days (160 hours) of vacation time,
prorated for 2018 based on your start date.



Payment of any incentive compensation set forth above is at the sole discretion
of the Compensation Committee.


Contingent Offer


This employment offer is contingent upon the satisfactory completion of (i)
verification of the right to work in the U.S., (ii) routine background
screening, and (iii) drug screening as prescribed by Century’s policy within 90
days of hire, the failure of which may result in discipline up to and including
termination. In addition, your ongoing employment is subject to all applicable
Company policies, which may be changed, terminated, or added from time to time.


At-will Employment


Your employment is at-will. Nothing in this offer letter is intended to or does
create a contract of employment for a specific period of time nor does it create
any obligations on the part of the Company or vest any rights in you other than
those specifically set forth herein. You understand that the benefits set forth
herein are granted without restriction on the right of the Company to modify
such benefits or terminate your employment at any time, with or without cause
and with or without notice. Similarly, the Company understands you may, at any
time, terminate your employment relationship with or without cause and with or
without notice.





--------------------------------------------------------------------------------







                                                        
centuryheaderlogoa35.jpg [centuryheaderlogoa35.jpg]
Mr. Craig Conti
July 13, 2018
Page 3


Proprietary Information, Intellectual Property and Non-Solicitation


You are expected to protect propriety information of Century Aluminum Company
and its subsidiaries (collectively, “Century”) and to assign your rights to
intellectual property which may be developed during your employment with Century
to the Company as permitted by law. In your work for the Company, you will be
expected not to use or disclose any confidential information, including trade
secrets, of any former employer or other person to whom you have an obligation
of confidentiality. Rather, you may use only that information generally known
and used by persons with training and experience comparable to your own, which
is common knowledge in the industry or otherwise legally in the public domain,
or which is otherwise provided or developed by Century, or developed by you on
behalf of Century. You agree that you will not bring onto Century premises any
unpublished documents or property belonging to any former employer or other
person to whom you have an obligation of confidentiality. You represent further
that you have disclosed to the Company any contract you have signed that may
restrict your activities on behalf of the Company, including any restrictions
regarding solicitations of employees of any former employer. You further
represent that you are not subject to any agreement with any prior employer that
would prevent you from performing the essential functions of the employment
position outlined in this letter, and that by accepting employment with the
Company you will not breach any agreements with any other employer.


This letter contains all of the terms of your employment with the Company and
supersedes any prior understandings or agreements, whether oral or written,
between you and the Company.


Craig, we are very excited about the prospect of you joining the Company. 
Please contact me if you have any questions regarding this letter, our offer or
any other matters.  We will keep this offer open until July 9, 2018.
    
Sincerely,


/s/ Michael A. Bless


Michael A. Bless
President & CEO




Accepted and Agreed to:


/s/ Craig Conti
 
July 6, 2018
Craig Conti
 
Date
















